Name: Commission Regulation (EC) No 2907/95 of 15 December 1995 making the release for free circulation of salmon of EEA origin conditional upon observance of a floor price (Text with EEA relevance)
 Type: Regulation
 Subject Matter: European construction;  prices;  fisheries;  tariff policy
 Date Published: nan

 No L 304/38 EN Official Journal of the European Communities 16. 12. 95 COMMISSION REGULATION (EC) No 2907/95 of 15 December 1995 making the release for free circulation of salmon of EEA origin conditional upon observance of a floor price (Text with EEA relevance) Whereas in accordance with Article 113 (1 ) of the EEA Treaty at the EEA Joint Committee meeting of 22 November 1995 the issue was raised ; whereas at the subsequent meeting of 15 December 1995, the Contrac ­ ting Parties were notified that taking safeguard measures was being considered ; Whereas the exceptional circumstances now prevailing require immediate action to prevent prices falling still further thus causing even greater disturbance on the Community market ; whereas this urgency precludes waiting until the prior examination of the EEA Joint Committee has been concluded ; whereas, therefore, the Community must apply the protective measure immedia ­ tely ; Whereas in accordance with Article 112 (3) of the EEA Agreement the measures shall apply to all Contracting Parties, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Agreement on the European Economic Area, and in particular Articles 112 (1 ) and 113 (3) thereof, Whereas with continually reducing unit costs of produc ­ tion of farmed salmon, the price of this product has fallen steadily since 1987 ; whereas, however, since late October 1995 a fall in the import price of farmed Norwegian salmon has arisen that is too sharp and too sudden to be accounted for by a fall in the cost of production ; whereas Norway is the world's leading producer and exporter of farmed salmon ; whereas this recent fall in price has been triggered by the very high level of production in Norway in 1995 ; Whereas the great majority of Community salmon and salmon trout farms are in peripheral areas where there is no alternative industry or employment ; whereas, there ­ fore, damage to the salmon and salmon trout farming industry causes serious economic and societal difficulties in the regions concerned ; Whereas the three major markets for farmed salmon are Japan, the United States of America and the European Community ; whereas Norwegian sales to Japan of farmed salmon fell in 1995 ; whereas Norwegian sales for farmed salmon to the United States of America are at present affected by a 26 % anti-dumping duty ; whereas, there ­ fore, if measures are not taken the difficulties on the EU market for farmed salmon will persist or deteriorate further ; Whereas the markets for salmon and for salmon trout can be considered as economically one market ; whereas, however, the safeguard measure being proposed in this Regulation is the minimum protective measure strictly necessary to remedy the situation ; Whereas the duration proposed for the measure is six months ; whereas, in accordance with Article 113 (5) of the EEA Agreement, it will, however, be the subject of consultations in the EEA Joint Committee after three months with a view to abolition or limitation of its scope before that date ; Article 1 From the day this Regulation is published until 30 June 1996, the release for free circulation of salmon originating in the European Economic Area and falling within CN code 0302 12 00 shall be subject to the condition that the customs value as determined in accordance with the provisions in force be no less than the amount listed in the Annex. Article 2 Products already on their way to the Community on the date of publication of this Regulation in the Official Journal of the European Communities shall not be subject to the condition laid down in Article 1 . Article 3 This Regulation shall enter into force on the day of its publication in the Officiel Journal of the European Communities. 16. 12. 95 EN Official Journal of the European Communities No L 304/39 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX AMOUNT REFERRED TO IN ARTICLE 1 Presentation Amount Whole 3 400 ecus/tonne